DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 8, 10, 15, and 17 are amended.
This office action is in response to the request for continued examination submitted on 04-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Response to Arguments – 35 USC § 103
On pgs. 9-12 of the Applicant/Arguments Remarks submitted 05/04/2022 (hereinafter ‘Remarks’), Applicant argues the rejection under 35 U.S.C. 103 over Murphy et al., “INTEGRATION OF NMR AND WIRELINE FORMATION TESTER DATA FOR ROBUST FORMATION EVALUATION AND HYDROCARBON PROPERTIES DETERMINATION” [2006] (hereinafter ‘Murphy’) in view of Marx et al., United States Patent 9,022,140 B2 (hereinafter ‘Marx’) does not teach the independent Claims of 1, 8, and 15. Claim 1 is argued as the representative claim.
On pg. 10 of the Remarks, Applicant argues Murphy does not teach the amended portion of the claim, specifically, “Wherein each viscosity region corresponds to a depth interval between viscosity surfaces, each viscosity surface associated with a particular depth from a surface of the Earth”. In addressing the other arguments, Examiner finds the how the viscosity region relates to the intervals important in the consideration.
On pg. 9 of the Remarks, Applicant argues the limitation of “a plurality of viscosity regions”, found on pg. 5 of the Final Rejection dated 02/04/2022 (hereinafter ‘Final’). The table cited as teaching the viscosity regions shows the PVT and discrete points of NMR data relating to viscosity for difference depths. PVT is discrete points in both the case of Murphy and as recited in claim 1 (“samples obtained”). Examiner interpreted the claims presented for examination in the Final Rejection as reasonably teaching the viscosity region because one data point of PVT data could denote the region. Examiner agrees with Applicant’s remark Table 3 provides viscosities at different depths, however, the Examiner respectfully disagrees the previously presented claim required more than the different viscosities. The now amended claim recites requiring a “depth interval”. Although, the size of the interval is not defined, as it could be merely a series of 0.5 foot intervals, in view of the specification and Fig. 4A, Examiner finds Murphy does not explicitly teach the amended portion, specifically “a depth interval”.
Regarding further arguments on pg. 10 directed towards Murphy, Examiner agrees with Applicant Murphy teaches determining log-based reservoir properties such as permeability and viscosity. NMR data, as presented in Murphy and in claim 1, does provide for determining these properties of the well over the length of the wellbore as demonstrated by the well log. Applicant further argues “By contrast, the present techniques are an application of logs to enable 3D modeling of hydrocarbon system to having a sharp viscosity gradient”. Examiner respectfully disagrees the invention captures these elements in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner does recommend positively reciting the elements of the claim which allow for the realization “an application of logs to enable 3D modeling of hydrocarbon system to having a sharp viscosity gradient” in the claim. The instant claim does recite NMR and PVT (which is used to determine EOS), but further relating of these elements is not found determining the gradient, particularly the NMR data.
On pg. 11, Applicant addresses Marx as in the combination of Murphy in view of Marx, however, no additional arguments are directed towards Marx other than Marx does not remedy the deficiency of Murphy. Dependent claims are further addressed on pg. 12, but no further arguments are presented.
In view of the amendment as discussed above and in the interest of advancing prosecution, Applicant’s arguments with respect to the rejections of under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Murphy et al., “INTEGRATION OF NMR AND WIRELINE FORMATION TESTER DATA FOR ROBUST FORMATION EVALUATION AND HYDROCARBON PROPERTIES DETERMINATION” [2006] (hereinafter ‘Murphy’) in view of
Marx et al., United States Patent 9,022,140 B2 (hereinafter ‘Marx’) further in view of
Akkurt et al., “From Molecular Weight and NMR Relaxation to Viscosity: An Innovative Approach for Heavy Oil Viscosity Estimation for Real-Time Applications” (hereinafter ‘Akkurt’).

 And 

Murphy in view of Marx further in view of Akkurt further in view of Badry et al. U.S. Patent Application Publication 20080204013 A1 (hereinafter ‘Badry’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Murphy et al., “INTEGRATION OF NMR AND WIRELINE FORMATION TESTER DATA FOR ROBUST FORMATION EVALUATION AND HYDROCARBON PROPERTIES DETERMINATION” [2006] (hereinafter ‘Murphy’) in view of
Marx et al., United States Patent 9,022,140 B2 (hereinafter ‘Marx’) further in view of
Akkurt et al., “From Molecular Weight and NMR Relaxation to Viscosity: An Innovative Approach for Heavy Oil Viscosity Estimation for Real-Time Applications” (hereinafter ‘Akkurt’).

Regarding Claim 1: A method comprising: 

    PNG
    media_image1.png
    266
    609
    media_image1.png
    Greyscale
Murphy teaches identifying, by the computer system, a plurality of viscosity regions of hydrocarbons (The Abstract and Pg. 9 table 3 Murphy teaches a plurality of viscosity regions, which are associated with different depths and show the variation of the viscosities where the abstract discussion the hydrocarbons “…Key reservoir properties for determining hydrocarbon in place and ultimately reserves are formation porosity, hydrocarbon saturation, permeability, fluid contacts, and net productive thickness…”)
Murphy teaches determining, by the computer system, equation of state (EOS) parameters based on compositional analysis of pressure-volume-temperature (PVT) samples (Pg. 2 left col last ¶ Murphy teaches PVT samples obtained using formation testing tools where the retrieved sample determines the compositional analysis “…WFT tools may also be utilized to obtain reservoir fluid samples and retrieve them to the surface for further laboratory analysis. If the pretest data indicates adequate formation pressure and mobility, representative reservoir fluid samples may be collected and retrieved to the surface. These fluid samples are routinely sent to a fluid laboratory to determine the PVT properties of the reservoir fluid and for compositional analysis…”)

    PNG
    media_image2.png
    538
    987
    media_image2.png
    Greyscale
Murphy teaches generating, by the computer system, a three-dimensional (3D) model comprising the plurality of viscosity regions across the oilfield, the generating of the model based on the EOS parameters and a fluid composition gradient with respect to a depth within each viscosity region (Fig. 11 on pg. 11, Examiner note, the portion displayed below in the action is not the only relevant portion of Fig. 11. The entire figure is relevant, however, it is not practical to place the entire figure in the action. Fig. 11 of Murphy teaches the three dimensional model shown in tracks 3 and 4. The measurement is based on depth, the track between Track 1 and Track 2, a position within the track and a height. The fluid composition is shown in Track 7, referencing components such as water and oil. The viscosity is shown in Track 6 for the PVT sample and the NMR (see entire fig. 11 for plotted points). Regarding the EOS parameters, ¶[0031] of the specification “The computer system determines the EOS parameters based on the compositional analysis of the PVT samples obtained from the hydrocarbon wells. The EOS parameters are determined by matching the PVT experiments”. The compositional analysis can be seen in Track 7, noting the water and oil. Further in Track 6, the viscosity is denoted as PVT Viscosity and the individual dots are the PVT samples.)
Murphy teaches determining (Pg. 7 right col ¶4 Murphy teaches characterizing the reservoir and evaluating the reservoir which produced Fig. 11 above, i.e. 3D model with the plurality of viscosity regions, which is to determine the injection wells “…The main objective was to characterize the reservoir properties (porosity, permeability, water saturation, and net pay) and the hydrocarbon properties. Conventional logs, NMR data, and WFT pressure tests and fluid samples were obtained to evaluate the reservoir. These data are necessary to plan the horizontal production and injection wells that will be drilled to develop the field…”)

Murphy does not appear to explicitly disclose
receiving, by a computer system, a plurality of Neutron Magnetic Resonance (NMR) logs for a plurality of hydrocarbon wells in an oilfield;
…present within the plurality of hydrocarbon wells based on the plurality of NMR logs;
…obtained from the plurality of hydrocarbon wells;
…determining, by the computer system, a landing depth from the surface of the Earth …


    PNG
    media_image3.png
    530
    648
    media_image3.png
    Greyscale
However, Marx teaches receiving, by a computer system, a plurality of Neutron Magnetic Resonance (NMR) logs for a plurality of hydrocarbon wells in an oilfield; and obtained from the plurality of hydrocarbon wells; (Fig. 1 and Col 7 lines 1-16 Marx teaches a computer system sending data from logging tools, i.e. logs, from a plurality of wells “…According to an embodiment as shown in FIG. 1b, which depicts the system architecture of the drilling system in the client-server arrangement, sensors 101 acquire data, Such as through an electronic drilling recorder or other logging tools, which is then communicated over a rig site network 103 to the DFA client software 108 to an operation center network 104 via a satellite 105. The received data is then communicated through the operation center network 104 to the DFA server software 106. It will be appreciated that the data may be communicated from the sensors 101 to the DFA client software 108 and the DFA server software 106 through various wired or wireless communication networks as appropriate according to other embodiments. According to an embodiment, historical database 309 may provide historical data obtained from analogous wells 302.1 to 302.n to the DFA server software 106…”)
Marx teaches … present within the plurality of hydrocarbon wells based on the plurality of NMR logs; (Col 33 lines 12-15 Marx teaches the logs may be neutron magnetic resonance logs (nmr) which were collect from the plurality of wells as shown above in Figure 1 “…Further, real-time S may be estimated if a neutron magnetic resonance log is available. That is, the water saturation may be either obtained from direct measurement data, or from the estimation using the neutron magnetic resonance log data…”)
Marx teaches …determining, by the computer system, a landing depth from the surface of the Earth … (Col 34 Table 14 Marx teaches determining the landing depth of the from the surface as shown by each casing interval)

    PNG
    media_image4.png
    166
    426
    media_image4.png
    Greyscale

Murphy and Marx are analogous art because they are from the same field of endeavor, characterizing reservoir systems and parameters, including viscosity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined identifying, by the computer system, a plurality of viscosity regions of hydrocarbons and determining for operation of peripheral water injectors based on simulating the 3D model comprising the plurality of viscosity regions as disclosed by Murphy by receiving, by a computer system, a plurality of Neutron Magnetic Resonance (NMR) logs for a plurality of hydrocarbon wells in an oilfield and present within the plurality of hydrocarbon wells based on the plurality of NMR logs and obtained from the plurality of hydrocarbon wells and determining, by the computer system, a landing depth from the surface of the Earth as disclosed by Marx.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce uncertainties or error from using a single wells, multiple wells are used to determine trends from multiple wells as discussed by Marx in col 8 lines 4-11 “…According to an embodiment, the trend fusion engine 308 may generate the analogous well data to populate the historical database 309. The trend fusion engine 308 may optimize the pore pressure estimation results by incorporating historical well data from multiple wells using trend analysis techniques, which may reduce uncertainties due to estimation errors in individual well data…”

Murphy and Marx do not appear to explicitly disclose
Wherein each viscosity region corresponds to a depth interval between viscosity surfaces, each viscosity surface associated with a particular depth from a surface of the Earth;


    PNG
    media_image5.png
    582
    540
    media_image5.png
    Greyscale
However, Akkurt teaches Wherein each viscosity region corresponds to a depth interval between viscosity surfaces, each viscosity surface associated with a particular depth from a surface of the Earth (Pg. 98 Fig. 6/caption and pg. 97 right col ¶’s 4 and 5 referencing Fig. 6 Akkurt teaches in Fig. 6, the right track demonstrates a viscosity with a corresponding depth on the far left track. The viscosity track is broken into multiple depth intervals, denoted by letters A-E. Each of these intervals have an associated viscosity where the viscosity changes between the intervals, i.e. viscosity surface “…FIG 6. Viscosity changes in Well C1. This is a highly deviated well and the depths shown are measured depth. Note the sudden change of viscosity from interval A to interval B. Viscosities are significantly lower in intervals C to E. Intervals D and E both appear to have increasing viscosity trends towards the bottom. The sudden increase in viscosity, marked by the red circle in interval A is real, validated by the mobility trends also highlighted by a red circle. See Figure 3 for shading coding…”. In determining the depth from the surface of the earth, the log presented is in measured depth “…Data is also provided for true vertical depth “Data from Well C1 introduces additional evidence for the compartmentalization argument started in the previous case history. This highly deviated well is drilled on the flank of a heavy oil reservoir. The true vertical depth distance for the logs shown in Figure 6 is approximately 70 feet…”)
Murphy, Marx, and Akkurt are analogous art because they are from the same field of endeavor, characterizing reservoir systems and parameters, including viscosity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined determining by the computer system, a landing depth from the surface of the Earth for operation of peripheral water injectors based on simulating the 3D model comprising the plurality of viscosity regions as disclosed by Murphy and Marx by Wherein each viscosity region corresponds to a depth interval between viscosity surfaces, each viscosity surface associated with a particular depth from a surface of the Earth as disclosed by Akkurt.
One of ordinary skill in the art would have been motivated to make this modification in order to allows for the viscosity characterization in real-time using the exsisting workflow of wireline logs and other data as discussed on pg. 90 right col ¶6 “…The approach introduced in this paper is unique as it exploits not only the relaxation time, but also the molecular weight differences among the specific components that make up the heavy oil. It also differs from other work in that it is formulated with carbonate applications in mind, and the quantity estimated is live, not dead-oil (gas-free) viscosity. Although the associated workflows are optimized for real-time applications where LWD logs are utilized, the workflow for wireline logs is similar and straightforward…”

Regarding Claim 2: Murphy, Marx, and Akkurt teach The method of claim 1, 
Murphy teaches wherein the identifying of the plurality of viscosity regions comprises determining, by the computer system, a viscosity of the hydrocarbons present at the depth within each hydrocarbon well of the plurality of hydrocarbon wells based on a calibrated T2 relaxation time from the plurality of NMR logs. (Pg. 5 ¶4 and ¶5 Murphy teaches using the T2 relaxation time to estimate the hydrocarbon viscosity of the NMR logs “…NMR Hydrocarbon Typing – The measured relaxation rate, T2, also contains information about the properties of the reservoir fluids. The T2 most commonly recorded on NMR logs is the log-measured T2, also known as the apparent T2 (T2,app) … If the reservoir fluids have distinct apparent T2 characteristics as shown in Fig. 5, visual analysis of T2,app may be sufficient to determine the types of fluids present in the reservoir. In addition, apparent T2 may be used to estimate hydrocarbon viscosity…”)


    PNG
    media_image6.png
    302
    607
    media_image6.png
    Greyscale
Regarding Claim 3: Murphy, Marx, and Akkurt teach The method of claim 1, 
Murphy teaches wherein the identifying of the plurality of viscosity regions comprises identifying, by the computer system, a plurality of viscosity surfaces of the hydrocarbons present within the plurality of hydrocarbon wells (Pg. 9 Table 3 [shown above] and Table 2 Murphy teaches the plurality of viscosities are associated with a depth where the contamination determines the hydrocarbons present, where contamination is typically borehole fluid). 


    PNG
    media_image7.png
    369
    554
    media_image7.png
    Greyscale
Regarding Claim 4: Murphy, Marx, and Akkurt teach The method of claim 3, 
Murphy teaches wherein each viscosity region of the plurality of viscosity regions is bounded by two viscosity surfaces of the plurality of viscosity surfaces. (Pg. 5 Fig. 6 Murphy teaches determining the viscosity region where the region is bounded by two viscosity surfaces, in each case the oil, containing a certain first viscosity is overlapping with free water and bounded water, of a second viscosity.)


    PNG
    media_image8.png
    842
    585
    media_image8.png
    Greyscale
Regarding Claim 6: Murphy, Marx, and Akkurt teach The method of claim 1, further comprising 
Murphy teaches determining, by the computer system, the fluid composition gradient based on an extent to which a composition of the hydrocarbons varies with the depth. (Pg. 3 left col ¶1 and Fig. 3 Murphy teaches the fluid composition as a function of depth “As shown in Fig. 3, the point of intersection between the oil gradient and the water gradient defines the free water level. A saturation profile from log analysis is also provided in Fig. 3 for comparison. This saturation profile indicates that the oil/water contact occurs above the free water level with the height above free water level being a function of capillary pressures…”)

Regarding Claim 7: Murphy, Marx, and Akkurt teach The method of claim 1, wherein the simulated 3D model comprises 
Murphy teaches the plurality of viscosity regions, the EOS parameters, and the fluid composition gradient. (Pg. 8 right col ¶2 Murphy teaches determining the viscosity from several samples at different depth, i.e. regions, where the PVT data is used for the parameters of the state and determines the contamination providing the fluid compositional gradient “…A total of six single-phase fluid samples were collected with the WFT tool at three different depths in the wellbore. The single-phase samples were transported to the Petrobras research and development center where they were analyzed in Petrobras’ PVT laboratory facilities and were confirmed to be oil. Table 2 summarizes the viscosity of each sample and the contamination of each sample, reported as percent of mass. While a single value of viscosity is reported at each depth, the contamination level is reported for both samples retrieved at each depth. At this point, it may also prove beneficial to use the WFT mobilities to determine permeability and calibrate the NMR permeability model…”)

Claims 1-4 and 6-7 are rejected above as method claims.
Claims 8-11 and 13-14 are rejected on the same grounds as a non-transitory machine-readable media claim corresponding to the method claims, respectively, Mutatis mutandis.
Claims 15-18 and 20 are rejected on the same grounds as claim corresponding to the method claims, respectively, Mutatis mutandis.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Murphy et al., “INTEGRATION OF NMR AND WIRELINE FORMATION TESTER DATA FOR ROBUST FORMATION EVALUATION AND HYDROCARBON PROPERTIES DETERMINATION” [2006] (hereinafter ‘Murphy’) in view of
Marx et al., United States Patent 9,022,140 B2 (hereinafter ‘Marx’) further in view of
Akkurt et al., “From Molecular Weight and NMR Relaxation to Viscosity: An Innovative Approach for Heavy Oil Viscosity Estimation for Real-Time Applications” (hereinafter ‘Akkurt’) further in view of
Badry et al. U.S. Patent Application Publication 20080204013 A1 (hereinafter ‘Badry’).

Regarding Claim 5: Murphy, Marx, and Akkurt teach The method of claim 1, wherein the plurality of viscosity regions comprises at least: 

Murphy, Marx, and Akkurt do not appear to explicitly disclose
light-oil having a viscosity less than 2 centipoise (cP); medium oil having a viscosity in a range from 2 to 10 cP; heavy oil having a viscosity in a range from 10 to 100 cP; very heavy oil having a viscosity in a range from 100 to 1000 cP; and tar having a viscosity greater than 1000 cP.

However, Badry teaches light-oil having a viscosity less than 2 centipoise (cP); medium oil having a viscosity in a range from 2 to 10 cP; heavy oil having a viscosity in a range from 10 to 100 cP; very heavy oil having a viscosity in a range from 100 to 1000 cP; and tar having a viscosity greater than 1000 cP. 

    PNG
    media_image9.png
    416
    788
    media_image9.png
    Greyscale
([0033]-Fig. 5 Badry teaches seven crude oils, where five are visible and align with the ranges. Starting on the right, 0.5 cp is less than 2 cp, 2cp is range from 2 to 10 cp, 10cp is 10 to 100 cp, 100 cp is 100 to 1000cp, and 1000 cp is on the edge of greater than 1000cp where two additional oils are shown of 10,000cp and 100,000 cp. The talls of the plot move to the less indicating the range is leading to the high side “…FIG. 5 illustrates the relaxation time distributions of seven hypothetical, but realistic, crude oils. In this Figure, which does not represent the characteristics of any particular laboratory instrument or logging tool, T 2 components shorter than 0.2 ms are invisible ( dotted curves). One effect of the invisible components is that T 2gm ( or T lgm) appears to be longer than if the entire distribution were available to be included in Eqn ( 6) ( or Eqn (7) )…”
Further, [0120] Badry teaches the labels of the oils light oil and heavy oil where the terms medium, very heavy, and tar would be relative based on the peaks “…The results of this water-oil decomposition method are the invisible oil volume, <j>Soi, the visible heavy oil volume, <j>Sovh, and visible light oil volume <j>Sovl, which sum to the total oil volume <j>So. These three oil volumes can be determined by laboratory measurements on bulk oil samples in the absence of rock and water. For any particular oil, the three ratios Soi/So, Sovh/So, and Sovl/So can be used to develop an NMR-viscosity correlation. Generally speaking, as oil viscosity increases, Soi/So increases and Sovl/So decreases. These oil saturation ratios depend on the details of data acquisition and processing methods and parameters. Thus the NMR measurements used to create the database must simulate the operation of the borehole logging tools in order to create useful NMR-viscosity correlations…”)
Murphy, Marx, Akkurt, and Badry are analogous art because they are from the same field of endeavor, characterizing reservoir systems and parameters, including viscosity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of viscosity regions as disclosed by Murphy, Marx, and Akkurt by light-oil having a viscosity less than 2 centipoise (cP); medium oil having a viscosity in a range from 2 to 10 cP; heavy oil having a viscosity in a range from 10 to 100 cP; very heavy oil having a viscosity in a range from 100 to 1000 cP; and tar having a viscosity greater than 1000 cP as disclosed by Badry.
One of ordinary skill in the art would have been motivated to make this modification in order to distinguish between the different oil types in order to determine which types of oil would be economical to produce based on viscosity as discussed in ¶[0002] by Badry “…Immense heavy oil reservoirs exist in many parts of the world. Heavy oil endowments are hundreds of billions of barrels in some nations. However, much of the heavy oil in place can be uneconomical to produce depending on factors such as conventional oil price, distance to markets, and refining complexity. One of the primary determinants of oil value is its viscosity…” Further, Badry discusses accomplishing the viscosity estimation of oils using NMR well logs and depth log data in ¶[0007] “…Nuclear magnetic resonance logging of earth formations surrounding a borehole is another way of estimating the viscosity of heavy oils. Although NMR estimates of viscosity are widely regarded as less accurate than viscometer measurements made in fluids laboratories, NMR well logs have the following advantages: (1) Depth-continuous log data is frequently possible to obtain … ( 6) NMR can measure viscosity up to at least one million centipoise. Techniques of the present invention apply, inter alia, to wireline and to logging-while-drilling NMR tools…”

Claim 5 is rejected above as method claim.
Claim 12 is rejected on the same grounds as a non-transitory machine-readable media claim, Mutatis mutandis.
Claim 19 is rejected on the same grounds as a system claim, Mutatis mutandis.

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleury et al., “COMPARISON OF NMR LABORATORY AND LOG MEASUREMENTS IN A BITUMEN SAND” [2002] teaches the NMR relation times with the lables of bitumen, heavy, medium, and light oil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146